Citation Nr: 1004569	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1966 to December 
1967.  He also had service in the Republic of Vietnam and 
was awarded the Purple Heart Medal among other decorations.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2003 and September 
2006 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The Veteran's claims were previously before the Board in 
July 2008 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed and the Veteran's claims are before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depressed, 
constricted affect, dysphoric or sad mood, impaired sleep 
with nightmares, irritability, social isolation and 
estrangement, anxiety, sadness, depression, intolerant, 
aggressive, or argumentative behavior, hyperarousal, 
avoidant behavior, re-experiencing, difficulty interacting 
with others, intrusive thoughts, and occasional suicidal or 
homicidal ideation.
2.  The Veteran's PTSD is not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

3.  The Veteran is service-connected for PTSD (70 percent 
disabling); type II diabetes mellitus (20 percent 
disabling); gunshot wound scars, right humerus with retained 
foreign body (10 percent disabling); and bilateral hearing 
loss (non-compensably disabling).  The Veteran's combined 
disability evaluation is 70 percent from March 19, 2003, 100 
percent from April 11, 2005, and 80 percent, effective June 
1, 2005.

4.  Resolving all doubt in the Veteran's favor, his service-
connected PTSD is of such severity to preclude him from 
obtaining or maintaining substantially gainful employment. 
  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2009).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran in this case contends that he is entitled to a 
higher initial disability evaluation for his service-
connected PTSD.  The Veteran was originally granted service 
connection for PTSD in the June 2003 rating decision 
currently on appeal.  The RO evaluated the Veteran's 
psychiatric disability as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective March 19, 
2003.  A subsequent rating decision dated August 2007 
increased the Veteran's disability evaluation to 70 percent 
under Diagnostic Code 9411, effective March 19, 2003.  Upon 
the Veteran's request, he was also given a temporary total 
rating (100 percent), effective April 11, 2005, after he was 
hospitalized for psychiatric treatment.  Thereafter, the 
Veteran's disability evaluation for PTSD was 70 percent 
disabling, effective June 1, 2005.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred in or aggravated by military service and the 
residual conditions in civilian occupations.  38 U.S.C.A.§ 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  It is 
not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The Board has considered staged ratings in this 
case, but, as will be further discussed below, the evidence 
does not show a variance in the signs and symptoms of the 
Veteran's service-connected PTSD during the claim period 
such that staged ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of 
remission.  The evaluation will be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 
(2009).

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of 
an individual on a hypothetical continuum of mental health, 
are also useful indicators of the severity of a mental 
disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 
reflect symptoms, if present, that are a transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork). 
GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
GAF scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Scores between 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
GAF scores between 21 to 30 indicate that behavior is 
considerably influenced by delusions or hallucinations or 
reflect serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or an inability to function in 
almost all areas (e.g., stays in bed all day, no job, home, 
or friends).

Under the provisions of 38 C.F.R. § 4.130 (2009), a 70 
percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.    

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
Veteran's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for any 
psychiatric abnormalities, to include PTSD.  The Board 
notes, however, that the Veteran sustained a shrapnel wound 
to the right forearm in September 1967 during service in the 
Republic of Vietnam.  The Veteran was subsequently awarded 
the Purple Heart Medal as a result of this incident.

The Veteran sought VA psychiatric care in March 2003 after 
reporting subjective symptoms of depressed mood, poor 
motivation, decreased interest in activities, nightmares and 
passive thoughts of suicide.  Following a mental status 
examination, the Veteran's GAF score was 50.  The impression 
was delayed onset, combat-related PTSD.  The examiner also 
diagnosed the Veteran as having dysthymia.

The Veteran sought additional VA psychiatric care in March 
2003 after reporting subjective symptoms of anxiety, 
insomnia, depression, intrusive thoughts, recurrent dreams 
and flashbacks, as well as occasional suicidal thoughts.  A 
mental status examination revealed that the Veteran was 
alert and oriented, but he had a depressed, constricted 
affect and dysphoric mood.  The Veteran was noted to have 
good eye contact with relevant, goal-directed speech.  No 
evidence of suicidal thoughts, delusions, obsessions, 
phobias, psychomotor agitation or retardation, or 
comprehension, attention, judgment, or memory impairments 
were found.  The Veteran's GAF score was 50.  The impression 
was severe, prolonged, delayed PTSD.

The Veteran submitted a statement in support of the current 
claim dated April 2003.  Specifically, the Veteran indicated 
that his "nervous condition" was manifested by insomnia, 
nightmares, flashbacks, tiredness, lack of interest in 
activities, and severe depression.  The Veteran also 
described himself as "short-tempered" and indicated that he 
sold his business because "I could not handle that stress."

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 2003.  The examiner noted that the 
Veteran's past medical history was significant for PTSD.  It 
was also noted that the Veteran took 20 milligrams (mg) of 
Paxil for this condition.  The Veteran also stated that he 
worked for his wife's business, Minuteman Press, for the 
past 17 years.  Over the previous three years, however, the 
Veteran encountered difficulty working on a regular basis 
due to his increasing psychiatric symptomatology.  After his 
wife sold this business, the Veteran remained employed there 
for a period of approximately nine months, but the Veteran 
indicated that he was looking for another job.  He was 
employed at the time of the examination.  It was also noted 
that the Veteran was married twice, with the first marriage 
ending in divorce.  The Veteran had two children from this 
first marriage, but had not spoken to them in 20 years.

The Veteran reported subjective complaints of impaired sleep 
with nightmares, intrusive memories, weight loss, anger, 
irritability, social isolation, nervousness, exaggerated 
startle response, poor motivation, and survivor's guilt.  A 
mental status examination found the Veteran to be prompt, 
casually dressed, and well-groomed.  His mood was somber, 
depressed, and anxious.  No evidence of speech or thought 
abnormalities, hallucinations, or suicidal or homicidal 
ideation was found.  The Veteran did, however, admit to one 
suicide attempt in the past.  His insight and judgment were 
described as "good."  The Veteran's GAF score was 52.  The 
impression was delayed onset PTSD and dysthymic disorder.  
The examiner further indicated that the Veteran's GAF score 
reflected moderate to serious symptoms of PTSD and 
depression which affected his psychological well-being as 
well as his social and occupational functioning.  The 
Veteran was found to be competent to manage his financial 
affairs.

The Veteran presented to a VA psychiatric clinic in 
September 2003 after losing his job.  According to the 
Veteran, he lost his job following a non-physical 
confrontation with his boss.  The Veteran also reported 
continued nightmares, intrusive thoughts, impaired sleep, 
irritability, exaggerated startle response, depression, and 
anxiety.  A mental status examination found the Veteran to 
be alert and oriented (times three), neat, pleasant, calm, 
and casually dressed.  The Veteran's affect was appropriate 
to content of thought and mood.  The Veteran's mood, 
however, was noted to be dysphoric and depressed, but 
without evidence of suicidal ideation.  The Veteran's speech 
was relevant and goal-directed without evidence of 
hallucinations or delusions.  His attention, comprehension, 
concentration, memory, and judgment were grossly intact.      

The Veteran returned for additional VA care in March 2004.  
A mental status examination revealed that the Veteran was 
appropriately dressed and oriented (times four).  He was 
attentive and cooperative with normal speech, thought 
processes, and thought content, an anxious mood, and 
restricted affect.  The Veteran's GAF score was 48.  The 
impression was chronic PTSD and panic disorder.  

Also associated with the claims file are treatment notes 
from a Vet Center which were received by VA in August 2004.  
In particular, the Veteran reported subjective symptoms of 
interpersonal conflict (i.e., divorced, estranged from 
children for 20 years), social isolation, thoughts of self-
harm, sleep disturbance, nightmares, hypervigilance, 
intrusive recollections, exaggerated startle response, and 
decreased interest in activities.  The impression was PTSD.  

The Veteran sought additional VA psychiatric care in 
December 2004.  A mental status examination revealed that 
the Veteran was appropriately dressed and oriented (times 
four).  He was attentive and cooperative with normal speech, 
thought processes, and thought content, a depressed mood, 
and restricted affect.  The Veteran's GAF score was 48.  The 
impression was chronic PTSD.

The Veteran received inpatient psychiatric care at a VA 
medical facility in March 2005 after reporting homicidal 
thoughts.  In particular, it was noted that the Veteran 
recently got into a physical altercation with his neighbor.  
Upon admission, the Veteran was appropriately dressed, 
attentive, cooperative, and oriented (times four).  The 
Veteran's speech was normal, but his mood was sad and his 
affect was restricted.  His thought content was positive for 
homicidal ideation.  The Veteran's GAF score was 25.  The 
impression was chronic PTSD.  Upon discharge, the Veteran's 
GAF score was 65.  The impression was PTSD.  

The Veteran was re-admitted for additional inpatient 
psychiatric care in April 2005.  A mental status examination 
conducted at the time of admission indicated that the 
Veteran was depressed and irritable.  He admitted suicidal 
ideation without plan.  No evidence of homicidal ideation or 
thought disorder was found.  His insight was limited.  The 
Veteran also reported problems with his memory.  The 
Veteran's highest GAF score over the past year was assessed 
as 48.  Upon discharge, the Veteran's GAF score was 50 and 
the impression was chronic PTSD, among other conditions.

A follow-up VA treatment note dated May 2005 found the 
Veteran to be clean and appropriately groomed.  He was 
cooperative, oriented (times four), and participated in a 
group therapy discussion.  His mood was anxious and his 
affect was restricted.  However, the Veteran was noted to 
have coherent, fluent, and normal speech with goal-directed 
and appropriate thought processes and content.  No evidence 
of delusions, hallucinations, or suicidal or homicidal 
ideation was found.  The Veteran's concentration was 
adequate, and his memory, fund of knowledge, and judgment 
were described as intact or normal although it was noted 
that his memory was not assessed.  The Veteran's insight and 
judgment were fair.  The impression was PTSD.    

VA administered another C&P PTSD examination in August 2005.  
It was noted at that time that the Veteran was married to 
his second wife and that he had no contact with his children 
from a prior marriage.  The Veteran indicated that he was 
able to care for himself, perform activities of daily living 
(ADLs), and do "most" of the household chores, including 
cleaning, laundry, and lawn care.  The Veteran stated that 
he had not worked since 2003 and that he rarely socialized 
with others.  The Veteran reported subjective complaints of 
continued anxiety and depression.  He also reported anger 
management problems, frequent intrusive thoughts, poor 
sleep, nightmares, intolerant behavior, and social 
isolation.  

A mental status examination revealed the Veteran to be 
alert, oriented (times four), and cooperative.  The Veteran 
was casually dressed and well-groomed, but wore a stained 
shirt.  His thought processes were logical and goal-
oriented, while his speech was coherent and spontaneous.  
The Veteran's mood was described as "somewhat anxious and 
depressed," and his affect was congruent, appropriate, and 
"somewhat constricted."  The Veteran admitted to ongoing 
suicidal ideation, but denied suicidal or homicidal plan or 
intent.  No evidence of thought disorder or inappropriate 
behavior was found.  The Veteran's memory was noted to be 
intact and his insight and judgment were adequate.  The GAF 
score was 50 and the impression was PTSD and alcohol abuse, 
continuous.  The Veteran was also found competent to manage 
his financial affairs.

The Veteran was afforded a VA C&P examination in July 2006 
for the purpose of assessing entitlement to individual 
unemployability.  The Veteran indicated at the time of the 
examination that he worked in heating systems repair prior 
to moving to Florida.  He also worked for his wife at her 
printing business.  The Veteran remained at the business 
after she sold it and he worked briefly with the new owner.  
He left this job in 2002 because he was unable to get along 
with the new owner.  The Veteran also stated that he 
preferred to be at home because he did not like interacting 
with people.  The VA examiner opined that the Veteran was 
able to do light duty and moderately physically demanding 
work.  However, the examiner determined that the Veteran was 
unable to do work that required "a lot" of physical demands 
or heavy duty-type work as a result of his service-related 
and non-service related medical conditions.

A VA social work note dated July 2006 indicated that the 
Veteran participated in a group therapy session and 
depression support group.  His GAF score at that time was 50 
and the impression was chronic PTSD with delayed onset.  

The Veteran also underwent another VA C&P PTSD examination 
in August 2006.  In particular, the Veteran indicated that 
his PTSD symptoms remained largely the same since the last 
VA examination.  The Veteran last worked in 2003, but 
preferred to spend most of his time alone.  He was able to 
perform ADLs, but reported subjective symptoms of re-
experiencing of traumatic events, persistent avoidance of 
stimuli associated with trauma, numbing of general 
responsiveness, persistent symptoms of increased arousal, 
and distressing dreams.  

A mental status examination found the Veteran to be alert, 
oriented, and appropriately groomed.  The Veteran had good 
eye contact and no evidence of psychomotor agitation or 
retardation, or impaired thought processes or communication 
was found.  His speech was of normal rate, tone, and volume, 
and his mood was euthymic with full and congruent affect.  
The Veteran's thought content was linear and goal-directed 
without looseness of association or flight of ideas.  The 
Veteran denied hallucinations as well as suicidal and 
homicidal ideation, intent, or plan.  The Veteran's 
cognition, insight, and judgment were intact.  The GAF score 
was 50 and the impression was PTSD and alcohol abuse, 
continuous.  The examiner also indicated that the Veteran's 
symptoms (i.e., hyperarousal, avoidance, re-experiencing, 
and irritability) appeared unchanged since the previous 
examination.  These symptoms, according to the examiner, 
resulted in moderate social and occupational dysfunction.  
The Veteran was competent to manage his VA benefits.          

In a follow-up VA social work note dated August 2006, the 
Veteran discussed his reluctance to return to work.  He also 
discussed his lifestyle and the state of his marriage.  It 
was noted that "after several minutes of talking, the vet 
admitted that he can work and he can apply himself to a 
job."  It was also noted that the Veteran was going for a 
job interview as a pressman at a local printing company.  
The Veteran's GAF score was 70.  The impression was chronic 
PTSD with delayed onset.  Another follow-up VA social work 
note dated September 2006 found that the Veteran's job was 
going "well," although he reported a sense of doom, possibly 
as a reaction to the pressure of his new job.  The GAF score 
at that time was 60.  The impression was chronic PTSD with 
delayed onset anxiety.

The Veteran returned to a VA social worker in October 2006 
to report that he was "excited" about his ability to use the 
presses at work and fine tune them on his own.  The social 
worker described the Veteran as "upbeat and happy," and 
according to the Veteran, he was looking for a new position 
that would afford him more hours of work.  Upon mental 
status examination, the Veteran was alert, oriented, and 
appropriately groomed.  The Veteran had good eye contact and 
no evidence of psychomotor agitation or retardation, or 
impaired thought processes or communication was found.  His 
speech was of normal rate, tone, and volume, and his mood 
was euthymic with full and congruent affect.  The Veteran's 
thought content was linear and goal-directed without 
looseness of association or flight of ideas.  The Veteran 
denied hallucinations as well as suicidal and homicidal 
ideation, intent, or plan.  The Veteran's cognition, 
insight, and judgment were intact.  The GAF score was 65 and 
the impression was chronic PTSD with delayed onset anxiety.  
The social worker also diagnosed the Veteran as having 
alcohol and nicotine dependence, continuous.  A follow-up VA 
social work note dated December 2006 revealed that the 
Veteran continued to enjoy his job.  His GAF score at that 
time was 70.

The Veteran returned for additional VA care in April 2007.  
According to the examiner, the Veteran recently changed 
jobs, but appeared to be enjoying his work and his home 
life.  He also expressed a desire to get more involved in 
the printing profession.  Upon mental status examination, 
the Veteran was alert, oriented, and appropriately groomed.  
The Veteran had good eye contact and no evidence of 
psychomotor agitation or retardation, or impaired thought 
processes or communication was found.  His speech was of 
normal rate, tone, and volume, and his mood was euthymic 
with full and congruent affect.  The Veteran's thought 
content was linear and goal-directed without looseness of 
association or flight of ideas.  The Veteran denied 
hallucinations as well as suicidal and homicidal ideation, 
intent, or plan.  The Veteran's cognition, insight, and 
judgment were intact.  The GAF score was 75 and the 
impression was chronic PTSD with delayed onset anxiety.  The 
social worker also diagnosed the Veteran as having alcohol 
and nicotine dependence, continuous.   

The Veteran was diagnosed as having PTSD and major 
depression in a June 2007 VA psychiatric treatment note 
after reporting a host of symptoms, including suicidal 
ideation.  According to the examiner, the Veteran exhibited 
"prominent" signs of PTSD and depression.  The examiner also 
noted that the Veteran continued to do poorly, at least in 
part because of his alcohol intake.  Nevertheless, the 
examiner concluded that the Veteran deserved "more 
aggressive treatment of his depression."  To this end, the 
examiner adjusted the Veteran's psychiatric medication with 
the hope that it would provide "a good antidepressant 
effect."

The Veteran sought additional VA psychiatric care in August 
2007.  In particular, the Veteran reported thoughts of 
hurting himself since the 1970s, as well as symptoms of 
irritability, violent thoughts, social isolation, and 
avoidant behavior.  The examiner noted that the Veteran 
lived with his wife, but that he was estranged from his 
children for over 20 years.  As for the Veteran's 
occupational history, it was noted that the Veteran worked 
for a utility company in the past and that he occasionally 
helped at his wife's printing company.  The examiner also 
noted that the Veteran had "financial problems."  

Upon mental status examination, the Veteran was found to be 
alert, oriented, and adequately groomed.  The Veteran's 
affect was described as constricted and his mood was mildly 
anxious with an intermittent stare and hypervigilance.  His 
speech was normal in rate and production, well-organized, 
and spontaneous.  The Veteran admitted to suicidal thoughts, 
but denied action.  No evidence of homicidal ideation was 
found.  The Veteran's insight and judgment were "good," and 
his cognition was likewise grossly normal.  The Veteran's 
GAF score was 50.  The impression was PTSD and history of 
polysubstance abuse.  In a December 2007 addendum, the 
examiner indicated that in her opinion, the Veteran was 
"incapable of employment due to psychiatric disability from 
PTSD symptoms as indicated in progress note."  The Veteran 
requested a follow-up VA psychiatric appointment in January 
2008.  A notation on the examination report indicated that 
the Veteran lost his job in August 2007.  The Veteran's GAF 
score was 50.

In October 2007, the Veteran was found to be eligible for VA 
Vocational Rehabilitation and Education (VRE) training.  He 
was noted on a VRE assessment to be a high school graduate 
with a valid driver's license.  The Veteran indicated at 
that time that he felt he was incapable of handling work 
outside of the house, but that he last worked in August 2007 
as a pressman at a print shop.  The Veteran's past medical 
history was significant for PTSD, among other conditions, 
and the Veteran reported difficulty being around other 
people.  He also self-reported problems with memory, 
concentration, reasoning, problem solving, and frustration 
tolerance.  These shortcomings, in turn, resulted in 
irritability, depression, withdrawal, anxiety, aggression, 
verbal outbursts, and reduced ability to deal with people.  

According to the examiner, the Veteran's PTSD (along with 
the other service-connected disabilities) impaired the 
Veteran's ability to work.  The service-connected PTSD, in 
particular, resulted in difficulty interacting with others, 
crowd avoidance, flashbacks, and difficulty sleeping.  The 
examiner further concluded that the Veteran's PTSD, among 
other service-connected disabilities, impaired the Veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  
Moreover, the examiner noted that the Veteran possessed 
"marginal" skills for direct employment.  He also lacked 
post-high school education and/or training which resulted in 
the Veteran's inability to qualify for suitable stable 
employment.  Although the Veteran was at one time employed 
in the heating and air conditioning and graphic design 
businesses, the examiner pointed out that the Veteran lacked 
significant "transferable skills."  Additionally, the 
Veteran's skills in the heating and air conditioning 
business were outdated (and would require re-training), 
while the labor market did not permit the Veteran to 
continue with graphic design.  
  
In February 2008, the Veteran's VRE case was contracted out 
for vocational testing and exploration.  While working with 
the contractor, it was noted that the Veteran changed his 
mind and elected not to pursue VRE services.  The Veteran 
was afforded a period of 30 days to change his mind, but did 
not do so during this time period.  As such, the Veteran's 
case was closed for "failure to pursue" and he was provided 
notice of his appellate rights.  

Associated with the Veteran's claims file is a statement 
dated March 2008 from one of the Veteran's former employers, 
The Print Shop.  A representative from the company indicated 
that the Veteran last worked in August 2007 and that he was 
laid off.  The reason for this personnel action was not 
disclosed, but the representative stated that "we have no 
record of this person every [sic] paying into a disability 
fund or receiving any disability payments. . . ."  VA 
requests for information regarding the Veteran's employment 
history from another employer, Creative Printing, went 
unanswered.

The Veteran sought additional VA psychiatric care in April 
2008 after reportedly having a "bad month."  Specifically, 
the Veteran reported increased nightmares and reclusive 
behavior, particularly after his former wife sent him some 
pictures and his Purple Heart Medal from Vietnam.  The 
Veteran also indicated that he attempted to keep busy with 
woodworking projects.  Following a mental status 
examination, the Veteran's GAF score was 49.  The impression 
was PTSD and history of polysubstance abuse.  

Also associated with the claims file are records pertaining 
to the Veteran's application and eventual receipt of Social 
Security Disability benefits.  The Veteran alleged 
entitlement to these benefits on the basis of PTSD, among 
other conditions.  However, it was noted in an April 2008 
evaluation that the Veteran had a high school education and 
that he worked previously as a bindery worker and printing 
press operator.  The examiner described the Veteran's 
psychiatric disorder as "non-severe" and found that he was 
able to perform work as a bindery worker and printing press 
operator.  Accordingly, the Veteran was not found to be 
"disabled" for Social Security Disability purposes at that 
time.  However, the Veteran was subsequently awarded Social 
Security Disability benefits.     

The Veteran testified before the undersigned VLJ in May 
2008.  The Veteran described himself as "a hermit" and 
stated that his wife helped him take his medication since he 
was unable to "keep track of them anymore."  The Veteran 
also related having symptoms of social isolation.  In 
particular, the Veteran stated that he had not seen his 
children in over 20 years and that he rarely left the house 
except to go to appointments at a VA medical facility.  The 
Veteran also got in a fight with his neighbor and indicated 
that he worked outside of his house for two out of the last 
20 years.  At one time, the Veteran's wife owned a printing 
company for which he did some work, but she usually let him 
work from home or in a secluded location during that time.  
He worked in the same industry after his wife sold the 
business, but his employment with other companies was short-
lived.  The Veteran allegedly worked for the first company 
for approximately six months and quit because "I just didn't 
like the people.  I felt they were being very unfair.  I 
just, I couldn't work for them."  The Veteran secured 
employment about two weeks after quitting the first company, 
but was laid off for an unknown reason approximately six 
months later.

The Veteran further testified that he had not worked since 
being laid off, but that he went to "VA [vocational] 
rehabilitation" only to be told "there was nothing they 
could do for me."  Additionally, he testified that he had 
difficulty in dealing with people, particularly those in 
authority positions.  The Veteran stated that he would 
"throw things around" at work, but he denied engaging in 
physical violence.  The Veteran also stated that he felt 
"threatened" by other people, and that he preferred to work 
alone.  The Veteran last worked in August 2007. 

Additional VA psychiatric treatment records dated May 2008 
found slight improvement in the Veteran's symptoms.  In 
particular, he stated that his bouts of irritability and 
anxiety were under better control.  The Veteran also 
indicated that his depressive episodes were becoming less 
frequent and that he felt better when involved with home 
projects such as woodworking.  Moreover, the Veteran stated 
that he no longer felt that weekly appointments were 
necessary.  The Veteran's GAF scores were 55 and 49, 
respectively, and the impression was chronic PTSD.  See 
also, July and August 2008 VA psychiatric treatment notes.

The Veteran was also afforded another VA C&P PTSD 
examination in December 2008.  He reported having the same 
symptoms for "years," and stated that he stayed home and 
took care of it.  With regard to symptoms, the Veteran 
reported intermittent nightmares, hypervigilant behavior, 
agoraphobia, anxiety, and social isolation.  Notably, the 
Veteran reported that he went to VA medical appointments, 
and occasionally, to Home Depot late at night, or to his 
brother's house (twice yearly).  Following a mental status 
examination, the examiner concluded that the Veteran 
continued to endorse symptoms consistent with PTSD (i.e., 
persistent re-experiencing, flashbacks, and social 
isolation, hyperarousal, irritability, impaired sleep, and 
nightmares), but that his condition did not appear to have 
gotten worse since the previous VA examination in August 
2006.  In support of this conclusion, the examiner noted 
that the Veteran self-reported feeling and doing much better 
with the help of prescribed medications.  His attention, 
recall and language was impaired, however, his thought 
process and ability to communicate was not impaired.  His 
impulse control was fair.    

The examiner opined that the Veteran's symptoms may be 
exacerbated by chronic, daily use of alcohol.  However, in 
light of the Veteran's supportive spouse and access to the 
Internet, the examiner noted that the Veteran was at least 
able to partially adjust to impairments he might experience 
as a result of triggers.  To this end, the examiner further 
concluded that the Veteran had no serious functional 
impairments of daily life resulting from the service-
connected PTSD which would preclude him from obtaining and 
maintaining gainful employment.  

In March 2009, the Veteran also underwent a VA examination 
to determine the impact of his service-connected diabetes 
mellitus and shell-fragment wound on his ability to obtain 
and maintain substantially gainful employment.  The examiner 
concluded that neither the Veteran's diabetes mellitus nor 
his shell-fragment wound would preclude the ability to 
obtain and maintain substantially gainful employment.  In 
support of this conclusion, the examiner noted that the 
Veteran's diabetes mellitus, without complications, was an 
essentially asymptomatic disorder, while the shell-fragment 
wound residuals did not result in significant neuromuscular 
dysfunction.   
  
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 70 percent for the Veteran's PTSD.  
The Veteran's GAF scores during this period ranged from 25 
to 75.  Such scores reflect a wide variation in psychosocial 
functioning from transient symptoms and expectable reactions 
to psychosocial stressors (no more than slight impairment in 
social or occupational functioning) to serious impairment in 
communication or judgment with major impairment in social or 
occupational functioning.  The predominant GAF scores during 
the appeal period, however, ranged from 48 to 55.  These 
scores reflect moderate to serious symptoms.  See DSM-IV, 
supra.  As such, the Board finds that the overall disability 
picture for the period of time covered by the appeal more 
nearly approximates the criteria for an initial evaluation 
of 70 percent, but not higher.

The Veteran has provided evidence in support of his claim 
for a higher initial evaluation to show that he has multiple 
symptoms of PTSD, including impaired sleep with nightmares, 
difficulty reasoning, irritability, an exaggerated startle 
response, social isolation and estrangement, anxiety, 
sadness, depression, weight loss, financial problems, 
intolerant, aggressive, or argumentative behavior, poor 
concentration, memory, and motivation, decreased interest in 
activities, difficulty working with others, avoidant 
behavior, hypervigilance, intrusive thoughts with 
flashbacks, nervousness, survivor's guilt, and occasional 
suicidal or homicidal ideation.

In addition, the objective medical evidence of record showed 
that the Veteran's PTSD is manifested by depressed, 
constricted affect, dysphoric or sad mood, impaired sleep 
with nightmares, irritability, social isolation and 
estrangement, anxiety, sadness, depression, intolerant, 
aggressive, or argumentative behavior, hyperarousal, 
avoidant behavior, re-experiencing, difficulty interacting 
with others, intrusive thoughts, and occasional suicidal or 
homicidal ideation.  See VA records dated March and June 
2003, March and December 2004, March, April, and August 
2005, July and August 2006, August and October 2007, and 
February, May, and December 2008.  The Board also notes that 
the Veteran's PTSD symptoms were routinely described as 
chronic, moderate, and/or severe.  See VA records dated 
March 2003, March and December 2004, March and April 2005, 
August and October 2006, and May 2008.

The Veteran is not, however, entitled to a 100 percent 
evaluation based on the evidence of record for any period of 
time covered by this appeal.  Namely, there is no evidence 
of record demonstrating total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  

On the contrary, VA records associated with the claims file 
consistently indicated that the Veteran was clean, 
appropriately groomed, and cooperative without impaired 
thought processes or communication.  The Veteran's thought 
content was linear and goal-directed without looseness of 
association or flight of ideas.  He also routinely denied 
having any delusions and hallucinations, and was able to 
perform ADLs although he has reported that he should bathe 
more often than he does.  However, this does not more nearly 
approximate an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene).  Moreover, while the evidence does show that he 
has problems with impulse control, the evidence does not 
show that there is a persistent danger of hurting himself or 
others.  The incident where he hit his neighbor was 
precipitated by a dog bite from his neighbor's pet and there 
is no showing that he has hurt anyone since that incident.  
While he did have a verbal altercation with an employer and 
punched a hole in a wall of his house, these two incidents 
over the span of many years does not more nearly approximate 
a showing that he is a persistent danger to others.  
Moreover, the evidence does not show that he is disoriented 
to time or place.  The evidence consistently shows that he 
is in fact oriented to time and place.  In addition, while 
the Veteran has reported problems with memory loss and he 
did have trouble with recall on an examination, there is no 
showing that he has memory loss related to the names of 
close relatives, his occupation or his own name.  

The Veteran reported occasional suicidal ideation with plan 
(i.e., carbon monoxide poisoning) as well as occasional 
homicidal ideation with plan (i.e., shooting neighbor).  VA 
treatment records associated with the claims file also 
revealed some difficulty with impaired impulse control 
(hitting his neighbor) as well as difficulty establishing 
and maintaining effective relationships, especially with his 
children.  These symptoms were considered in the assignment 
of the Veteran's initial 70 percent evaluation.  However, as 
noted above, these symptoms alone are insufficient to 
warrant a 100 percent evaluation.  Thus, the Veteran is not 
entitled to a 100 percent evaluation for any period of time 
covered by this appeal.  

The Board also notes that the Veteran has been diagnosed as 
having psychiatric conditions in addition to the service-
connected PTSD.  As the symptoms attributable to other 
psychiatric conditions have not been clearly disassociated 
from his PTSD, the Board considered all psychiatric symptoms 
in reaching the above conclusions.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998). 

There is also no evidence that the manifestations of the 
Veteran's service-connected PTSD are unusual or exceptional 
to demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Furthermore, as 
there is no indication in the record as to why the Veteran's 
case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in 
this case, particularly where, as here, the signs and 
symptoms of the Veteran's service-connected PTSD are 
addressed by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment 
of an initial 70 percent evaluation, along with a temporary 
total evaluation following hospitalization for psychiatric 
treatment, shows that the Veteran has functional impairment 
that is significant.  The currently assigned rating also 
contemplates that there is commensurate industrial 
impairment as a result of the Veteran's service-connected 
PTSD.  See also, 38 C.F.R. § 4.1 (2009) (noting that the 
percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).  

The Board is aware that the Veteran was laid off on more 
than one occasion during the pendency of this appeal and 
that at least on one occasion, such action resulted from a 
non-physical confrontation with his boss.  For reasons 
discussed in greater detail below, the Board finds that the 
preponderance of the evidence supports a finding of a total 
disability rating based on individual unemployability.  
Moreover, while the Veteran was hospitalized for his PTSD, 
there is no evidence of frequent periods of hospitalization 
for psychiatric care.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 237 (1996). 

II.  TDIU

The Veteran also asserts that he is entitled to a total 
disability evaluation based on individual unemployability 
(TDIU).  Regulations provide that a total disability rating 
based on individual unemployability is warranted when the 
evidence shows that the Veteran is precluded from obtaining 
or maintaining substantially gainful employment by reason of 
his service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  VA defined substantially gainful 
employment as "employment at which non-disabled individuals 
earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 
2(F)(24)(d).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors 
such as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 
   
The Board notes that marginal employment is not considered 
to be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a) (2009).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2009).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).

As a preliminary matter, the Board observes that the term 
unemployability is not synonymous with the terms unemployed 
and unemployable for the purposes of determining entitlement 
to TDIU.  A veteran may be unemployed or unemployable for a 
variety of reasons, but a determination as to entitlement to 
TDIU is appropriate only when a veteran's unemployability is 
the result of a service-connected disability.  See M21-MR, 
Part IV, Subpart ii, Chapter 2(F)(24)(c).

The Veteran's service-connected disabilities include PTSD 
(70 percent disabling, effective); type II diabetes mellitus 
(20 percent disabling); gunshot wound scars, right humerus 
with retained foreign body (10 percent disabling); and 
bilateral hearing loss (non-compensably disabling).  The 
Veteran's combined disability evaluation was 70 percent from 
March 19, 2003, 100 percent from April 11, 2005, and 80 
percent from June 11, 2005.  Thus, the Veteran meets the 
minimum criteria for consideration of TDIU.  See 38 C.F.R. § 
4.16(a).

Resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence supports a finding of 
entitlement to TDIU in this case because the evidence is in 
relative equipoise.  Here, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to preclude him from obtaining and 
maintaining substantially gainful employment.  See Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  

In this regard, the Board notes that there are competing 
medical opinions in this instance offering different 
conclusions as to whether the Veteran's service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Veterans Appeals for 
Veterans Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . .  As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater 
weight in claims made by the Veteran.  See Guerrieri, 4 Vet. 
App. at 471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).

On one hand, the December 2008 and March 2009 VA C&P 
examination reports concluded that neither the Veteran's 
service-connected PTSD nor his diabetes mellitus nor his 
shell-fragment wound residuals would preclude him from 
obtaining and maintaining gainful employment.  In support of 
this conclusion, these VA C&P examiners noted the following: 
(1) the Veteran had no serious functional impairments of 
daily life resulting from the service-connected PTSD in part 
because of his supportive spouse and access to the Internet, 
both of which helped the Veteran to partially adjust to 
impairments he might experience as a result of triggers; and 
(2) the Veteran's diabetes mellitus, without complications, 
was an essentially asymptomatic disorder while the shell-
fragment wound residuals did not result in significant 
neuromuscular dysfunction.

On the other hand, the October 2007 VRE examiner concluded 
that the Veteran's PTSD (along with the other service-
connected disabilities) impaired the Veteran's ability to 
work.  The service-connected PTSD, in particular, resulted 
in difficulty interacting with others, crowd avoidance, 
flashbacks, and difficulty sleeping.  The examiner further 
concluded that the Veteran's PTSD, among other service-
connected disabilities, impaired the Veteran's ability to 
prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes, and interests.  Moreover, the 
examiner noted that the Veteran, as a high school graduate, 
possessed "marginal" skills for direct employment.  He also 
lacked post-high school education and/or training which 
resulted in the Veteran's inability to qualify for suitable 
stable employment.  

Although the Veteran was at one time employed in the heating 
and air conditioning and graphic design businesses, the 
examiner pointed out that the Veteran lacked significant 
"transferable skills."  Additionally, the Veteran's skills 
in the heating and air conditioning business were outdated 
and would, according to the examiner, require re-training, 
while the labor market did not permit the Veteran to 
continue with graphic design.  The Board also notes that the 
Veteran failed to pursue VRE training even though he was 
found eligible for it.  There is no indication in the 
record, however, as to why the Veteran failed to pursue such 
training.  The October 2007 VRE examiner's conclusion was 
further bolstered by a VA examiner who indicated in a 
December 2007 addendum that the Veteran was incapable of 
employment due to psychiatric disability from PTSD symptoms.  

Where, as here, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
Veteran.  Thus, resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the Veteran is entitled to 
a total disability rating based on individual 
unemployability and this claim is granted.  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's initial rating claim for PTSD, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the Board finds 
that the Veteran's claim has been substantiated, additional 
notice is not required.  

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue has been 
obtained.  The Veteran's service treatment and post-service 
treatment records have been obtained.  The Veteran was also 
afforded multiple VA examinations in connection with the 
current PTSD claim.  Accordingly, the Board finds that VA 
has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

With respect to the Veteran's claim of entitlement to TDIU, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

A total disability rating based on individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


